DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.
Applicant’s election without traverse of claims 9-20 in the reply filed on 7/20/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato Takahisa et al. (JP2003-231344).
Kato Takahisa et al. disclose the following claimed limitations:
* Re clm 9, a printable media (Abst., see example 1, pg 14)
* a facestock layer including a first face and an opposite second face (Abst., page 13)
* a coating applied to said first face of the facestock layer, wherein the coating comprises 
* a leuco dye and an aqueous mixture and wherein the aqueous mixture includes at least one of the following: a developer, a sensitizer, polyvinylpyrrolidone, polyelectrolyte, polyvinyl alcohol, latex binder, or silica (Abst., pg 2, example 1, page 14);
	* wherein the printable media is configured to be processed by both a inkjet type printer and a direct thermal type printer (Abst., pg 2, example 1, page 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato Takahisa et al. (JP2003-231344) in view of Arbree et al. (US 4591887).
Takahisa et al. disclose all of the claimed limitation except for the following:
	* Re clm 10, an adhesive applied to said second face of the facestock layer, a release liner applied to the adhesive.

* Re clm 13, wherein the leuco dye comprises a fluoran dye 
Arbree et al. disclose the following:
* Re clm 10, an adhesive applied to said second face of the facestock layer, a release liner applied to the adhesive (col 1, lines 7-17, 65-68, col 2, lines 1-6).

* Re clm 13, wherein the leuco dye comprises a fluoran dye (pg 2, example 1, pg 14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize an adhesive applied to said second face of the facestock layer, a release liner applied to the adhesive; and wherein the leuco dye comprises a fluoran dye, taught by Arbree et al. into Takahisa et al. for the purpose of utilizing a printable media as a heat sensitive label useful in packaging goods.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbree et al. (US 4591887)) in view of Kato Takahisa et al. (JP2003-231344).
Abree et al. disclose the following:
* Re clm 14, a method for making a label sheet assembly, the method (col 1, lines 7-11, 
* forming a facestock layer (col 1, lines 65-66  
* applying a coating to a first side of the facestock layer (col 1, lines 65-66), wherein the coating comprises a leuco dye (col 1, lines 65-68) and an aqueous mixture, wherein the aqueous mixture includes at least one of the following: a developer, a sensitizer, polyvinylpyrrolidone, polyelectrolyte, polyvinyl alcohol, latex binder, or silica (col2, lines 5-10, col 3, lines 15-17)
	* applying an adhesive to a second side of the facestock layer (col 2, lines 1-3)
	* applying a release liner onto the adhesive; (col 2, lines 3-5  
	* die cutting the facestock layer to form removable labels, (col 6, lines 32-33  
	* wherein the label sheet assembly including the coating is configured to be processed by both an inkjet type printer and a thermal type printer (col 1, lines 7-17).

* Re clm 15, wherein the method for making the label assembly is carried out at a temperature below an activation temperature of the leuco dye (col 4, lines 61-col 5, line 3).

* Re clm 16, applying additional heat, pH, or light to the leuco dye to selectively activate the coating (col 2, lines 5-10)

* Re clm 17, wherein selectively activating the coating results in a color change (col 2, lines 5-10).

* Re clm 18, applying heat to the leuco dye to selectively activate the coating (col 2, lines 5-10).

* Re clm 20, wherein the leuco dye comprises a fluoran dye (col 4, line 26).
Abree et al. does not disclose 
* RE clm 14, the coating is configured to be processed by both an inkjet type printer and a direct thermal type printer

	* Re clm 19, wherein the label assembly is printable on the coating by both an inkjet type printer and a direct thermal type printer.
  Takahisa et al. disclose the following:
* Re clm 14, the coating is configured to be processed by both an inkjet type printer and a direct thermal type printer (Abst., pg 2, example 1, page 14).
* Re clm 19, wherein the label assembly is printable on the coating by both an inkjet type printer and a direct thermal type printer. (Abst., pg 2, example 1, page 14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a coating configured to be processed by both an inkjet type printer and a direct thermal type printer; and wherein the label assembly is printable on the coating by both an inkjet type printer and a direct thermal type printer, taught by Takahisa et al. into Abree et al. for the purpose of allowing label sheets to be more versatile to other applications of printing.    

10.	Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato Takahisa et al. (JP2003-231344) as modified by Arbree et al. (US 4591887) as applied to claim 9 above, and further in view of Galoff et al. (US 2017/0132956).
Takahisa et al. as modified by Arbree et al. disclose all of the limitations except for the following:
* Re clm 11, at least one label die cut into the facestock layer, wherein the at least one label is selectively removable from the release liner.
* Re clm 12, wherein the adhesive is a pressure sensitive adhesive.
Galoff et al. disclose the following:
* Re clm 11, at least one label die cut into the facestock layer (col 6, lines 32-33), wherein the at least one label is selectively removable from the release liner (Abst., fig 2).
* Re clm 12, wherein the adhesive is a pressure sensitive adhesive (Abst., fig 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize at least one label die cut into the facestock layer, wherein the at least one label is selectively removable from the release liner; and wherein the adhesive is a pressure sensitive adhesive, taught by Galoff et al. into Takahisa et al. as modified by Arbree et al. for the purpose of providing the ease of temporary removability after application to the surface of a container whereby there is no adhesion of the ink printed on the label to the container surface itself.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853